I fully concur in Judge Harper's opinion that this court has the right and power, and that it is its duty, to entertain a motion by the State for rehearing in a habeas corpus proceeding, notwithstanding on the original hearing this court discharged *Page 350 
relator. That such a proceeding is not a criminal case under our law, and that the statutes and Constitution prohibiting a new trial in a criminal case have no application, I have no doubt.
However, I believe a rehearing should be granted, the former judgment set aside, and relator remanded to custody in accordance with my opinion in the Wolters case.